Citation Nr: 0001771	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  95-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for chronic headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mike Shields, Veterans Service 
Representative


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  This appeal arises from a September 1996 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  That rating 
decision, in part, denied the veteran's claim for an 
evaluation in excess of 10 percent for chronic headaches.  A 
May 1997 rating decision increased the evaluation to 30 
percent disabling.

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  

At the hearing, the veteran withdrew the issue of entitlement 
to service connection for an eye disorder.  Accordingly, that 
issue will not be addressed in this decision.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
evaluation.

2.  The veteran's service connected headache disability is 
manifested by characteristic prostrating attacks occurring on 
average once or twice per month, but the objective evidence 
does not establish the presence of sustained, very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 1991); 38 C.F.R. Part 4, Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicate that the veteran was 
followed during service for chronic headaches.  Service 
connection for chronic headaches was granted in July 1994, 
and a 10 percent evaluation was assigned from February 1994.  
A May 1997 rating decision increased the evaluation to 30 
percent disabling, from July 1995.  The veteran contends that 
he is entitled to a higher evaluation.

The veteran's headache disorder is rated under Diagnostic 
Code 8100.  The maximum 50 percent rating under that code is 
warranted for very frequent, completely prostrating and 
prolonged migraine attacks productive of severe economic 
inadaptability.  The current 30 percent evaluation 
contemplates prostrating attacks occurring on an average once 
a month over the last several months.  38 C.F.R. Part 4, Code 
8100 (1999).

A VA examination was conducted in December 1996.  The veteran 
was noted to be employed as a county tax assessor.  He 
reported constant, dull, frontal headaches, and stated that 
two to three times per month these headaches worsened for a 
period of a week.  The veteran reported that he used Elavil, 
Darvon, and Xanax.  The diagnosis was tension-type headaches 
aggravated by depression, mild, on therapies.

Outpatient records dated from May to July 1997 indicate that 
the veteran was treated using biofeedback and relaxation 
techniques.  In July 1997, the veteran reported that he 
continued to have several headaches per week, but that the 
severity had decreased somewhat.  

The veteran was seen in January 1998 by Michael Lacey, M.D., 
a neurologist.  The veteran described his headaches as 
bifrontal and present 24 hours per day.  He indicated that 
the headaches did not interfere with his sleep.  The 
headaches waxed and waned in intensity over the course of the 
day, generally peaking around mid to late afternoon.  The 
headaches definitely improved with exercise.  Neurological 
examination was normal.  The impression was longstanding 
headaches having multiple features including muscle 
contraction.  Muscle relaxers, physical therapy, and massage 
therapy were recommended.

Reports from the Ft. McPherson Army hospital show that in 
March 1998 the veteran complained of headaches.  He had 
hypertension, described as "not ideally controlled," and the 
assessment regarding headaches was of "muscle contracting 
headaches."  Later that month, the veteran reported that 
Flexeril had helped his headaches.  In June 1998, he reported 
continued headaches.  The assessment was history of muscle 
contraction headaches.  Flexeril was again prescribed.  

The veteran testified before the Board in September 1999 that 
his headaches had worsened.  He continued to work, and used 
Tylenol PM or Excedrin PM three to four times per week to 
control the headaches.  He testified that the only time he 
was completely free from headaches was when he was sleeping.  
He had no trouble sleeping, but the pain was there when he 
was awake.  The veteran further testified that the headaches 
got "really bad" and were "unbearable" once or twice per 
month, amounting to three or four days per month.  He stated 
that the headaches were not accompanied by nausea, and that 
exercise helped.  He reported that he generally took some 
time off from work during these severe episodes and in order 
to keep medical appointments.  However, he indicated that he 
was working at a new job as a property appraiser and was 
unable to take time off. 

An inherent difficulty in evaluating the severity of 
headaches is that the disabling aspect of the disorder is 
pain, which is not susceptible to objective measurement.  The 
basis of disability evaluations is the ability of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (1999).  Each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disability and its residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (1999).

The veteran was a credible witness on his own behalf in his 
testimony at his personal hearing with respect to the 
discomfort caused him by his service-connected headaches.  
The Board has carefully reviewed the medical evidence of 
record in connection with his testimony and finds that the 
record establishes that the veteran is properly evaluated at 
the current 30 percent evaluation.  While the veteran has 
testified that he has missed days from work due to his 
headaches, he has been able to attain and sustain employment.  
He has no trouble sleeping and his headaches are somewhat 
alleviated by medication as well as by exercise.  His 
testimony indicates that he is often able to continue working 
despite a headache and that he has "prostrating attacks 
approximately once or twice per month.  The Board finds that 
the veteran's headaches do not involve the very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, which are required for a 50 
percent evaluation.  38 C.F.R. Part 4, Code 8100 (1999).  
Because the weight of the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

